1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10   PAMELA FOX KUHLKEN,                                  Case No.: 3:16-CV-2504-CAB-DHB
11                                       Plaintiff,
                                                          ORDER ON PLAINTIFF’S MOTION
12   v.                                                   TO RETAX COSTS
13   COUNTY OF SAN DIEGO, SAN
     DIEGO SHERIFFS DEPUTY D. SMITH                       [Doc. No. 45]
14
     (Id # 1024) and DOES 1-5,
15                                   Defendants.
16
17
18         On January 16, 2018, the Court granted Defendants’ motion for summary judgment
19   [Doc. No. 32], and the Clerk of Court entered judgment in favor of Defendants [Doc. No.
20   33]. On January 30, 3018, Defendants filed a Bill of Costs totaling $5,147.90 [Doc. No.
21   34], and a hearing was set for February 16, 2018 [Doc. No. 35]. On February 5, 2018,
22   Plaintiff filed a notice of appeal to the Ninth Circuit [Doc. No. 36], but at no point did she
23   file a response or opposition to the Bill of Costs. As a result of the lack of opposition from
24   Plaintiff, the hearing was vacated, and on February 16, 2018, the Clerk of Court entered an
25   order taxing costs of $5,122.90. [Doc. No. 41.] The Clerk’s order called attention to “Local
26   Rule 54.1.h which provides in part that a motion to re-tax by any party, in accordance with
27   Rule 54(d), FRCivP and Local Rule 7.1, shall be served and filed within seven (7) days
28

                                                      1
                                                                               3:16-CV-2504-CAB-DHB
1    after receipt of the Order Taxing Costs, or unless within the seven (7) day period the court
2    permits the motion to be made orally.” [Id. at 2-3.]
3             The Ninth Circuit affirmed the Court’s grant of summary judgment and the mandate
4    was entered on April 12, 2019. [Doc. No. 42.] Now, two years after the order taxing costs
5    was entered, and nine months after Plaintiff lost her appeal, Plaintiff has filed a motion to
6    re-tax costs, on the grounds of financial hardship and because Plaintiff believes her case
7    involved issues of substantial public importance. The Court need not address the merits of
8    Plaintiff’s motion because, by failing to file her motion within seven days, Plaintiff waived
9    her right to challenge the cost award. Walker v. California, 200 F.3d 624, 626 (9th Cir.
10   1999) (“[W]e hold that a party may demand judicial review of a cost award only if such
11   party has filed a proper motion within the five-day[ 1] period specified in Rule 54(d)(1).”).
12   Accordingly, Plaintiff’s motion to re-tax costs is DENIED.
13             It is SO ORDERED.
14   Dated: March 19, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
         The period has since changed to seven days. See Fed. R. Civ. P. 54(d)(1).

                                                          2
                                                                                     3:16-CV-2504-CAB-DHB
